DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 16 March 2021 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the claims and the drawings overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 22 Dec 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 10,100,578) in view of McMurry (US 3,601,191).
Regarding Claim 1, Lyon discloses a check valve (Figure 4).  The check valve comprising: 
a first housing (38 and 58) having a first seat (60); 
a dart (68) disposed at least partially within the first housing (Figure 4) and interactive with the seat (Figure 4) to selectively create a fluid seal; 
a second housing (generally at 12) disposed at least partially about the first housing (about 38 as in Figure 4), the second housing (12) having a second seat (13), the first housing interactive with the second seat to selectively create a fluid seal (Col 6, lines 8-12); 
a first biasing member configured to bias the dart to a sealed position with the first seat (66); and 
a second biasing member configured to bias the first housing to a sealed position with the second seat (56),
but fails to expressly disclose the defining where the dart defining a flow path therewithin, the flow path including a first portion extending from an outside surface of the dart to a second portion within a body of the dart extending longitudinally with in the dart.
McMurry et al teaches a check valve (Figure 1A) with a dart (48) disposed within a housing (47), where the dart is defining a flow path therewithin (unnumbered but the void within the dart), the flow path including a first portion extending from an outside surface of the dart (the angled portion) to a second portion within a body of the dart extending longitudinally with in the dart (the straight portion opening up to the downstream side of the dart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lyon to incorporate the teachings of McMurry et al to provide for where the dart defining a flow path therewithin, the flow path including a first portion extending from an outside surface of the dart to a second portion within a body of the dart extending longitudinally with in the dart.  Doing so would be combining prior art elements according to known 
Regarding Claim 2, Lyon discloses where the first housing (38 and 58) defines openings therein to allow fluid to move radially through the first housing in a position of the valve (74 through 58 as seen in Figure 12; Col 5, line 41).  
Regarding Claim 3, Lyon discloses where the first housing (38 and 58) includes a cap (58) against which the first biasing member is disposed (66).  
Regarding Claim 11, Lyon discloses a wellbore (Col 1, lines 13-16). The wellbore comprising: 
a borehole (Col 1, lines 13-16); 
a tubular system disposed within the borehole (Figure 2; generally at 14); 
a valve as claimed in claim 1 disposed in the tubular system (generally at 20; Figure 4, as modified by McMurry as discussed above).
Regarding Claim 12, McMurry et al teach where the first portion of the flow path is angled inwardly from upstream to downstream of the valve (Figure 1A).
Claims 1, 4-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2005/0087234) in view of Cheek (US 4,039,033) in further view of McMurry (US 3,601,191).
Regarding Claim 1, Ito discloses a check valve (Figure 1).  The check valve comprising: 
a first housing (generally at 6) having a first seat (see Annotated Figure A); 
a body (generally at 9) disposed at least partially within the first housing (Figure 1) and interactive with the seat (Figure 1) to selectively create a fluid seal (paragraph 44); 
a second housing (generally at 4) disposed at least partially about the first housing (Figure 1), the second housing (4) having a second seat (see Annotated Figure A), the first housing interactive with the second seat to selectively create a fluid seal (Figure 1);

a second biasing member configured to bias the first housing to a sealed position with the second seat (7), but fails to expressly disclose where the body is a dart and where the dart defining a flow path therewithin, the flow path including a first portion extending from an outside surface of the dart to a second portion within a body of the dart extending longitudinally with in the dart.
Cheek teaches a check valve (Figure 2) with a dart (26) disposed within a housing (20) and interactive with a seat (56) to selectively create a fluid seal (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Cheek to provide for where the body is a dart.  Doing so would simple substitution of one known element for another (the dart shaped body of Cheek instead of the plate shaped body of Ito) to obtain predictable results (to provide for a valve body that cooperates with the fluid seal).
Additionally, it would have been an obvious matter of design choice to provide for where the body is a dart, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  Forming the valve body in the form of a dart as opposed to a plate will allow for a more streamline fluid flow across the valve head and therefore through the valve.
McMurry et al teaches a check valve (Figure 1A) with a dart (48) disposed within a housing (47), where the dart is defining a flow path therewithin (unnumbered but the void within the dart), the flow path including a first portion extending from an outside surface of the dart (the angled portion) to a second portion within a body of the dart extending longitudinally with in the dart (the straight portion opening up to the downstream side of the dart).



    PNG
    media_image1.png
    558
    578
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 4, Ito discloses where the first biasing member (10) maintains the dart (where Cheek teaches the dart as discussed above) in sealing connection with the first seat (see Annotated Figure A) at differential pressures less than a first threshold pressure (Paragraph 52) and the second biasing member (7) maintains the first housing in sealing connection with the second seat at differential pressures less than a second threshold pressure (Paragraph 55).  
Regarding Claim 5, Ito discloses where the second threshold pressure is higher than the first threshold pressure (Figures 2 and 3; Paragraphs 52 and 55).  
Regarding Claim 7, Ito discloses all essential elements of the current invention as discussed above except where the first seat comprises a resilient material.  
Cheek teaches a check valve (Figure 2) with a dart (26) disposed within a housing (20) and interactive with a seat (56) to selectively create a fluid seal (Figure 2) where the first seat comprises a resilient material (24; Col 3, line 64 – Col 4, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Cheek to provide for where the first seat comprises a resilient material.  Doing so would be combining prior art elements according to known methods (the resilient material of Cheek with the valve of Ito) to yield predictable results (to allow for repeated sealing and unsealing of the valve seat without damage to the seat).
Regarding Claim 8, Ito discloses where the first seat (see Annotated Figure A) has a first surface that interacts with the dart (where Cheek teaches the dart as discussed above) and, has a second surface that interacts with the second seat (see Annotated Figure A).  
Regarding Claim 9, Ito discloses a method for injecting a fluid into a target environment through the valve as claimed in claim 1 (Figure 1; Paragraph 2). The method comprising: 
creating a pressure differential across the dart and first seat of greater than a first threshold pressure (paragraph 52; Figure 2); and 

Regarding Claim 10, Ito discloses where the increasing differential pressure is carried out after the dart becomes nonresponsive to the first threshold pressure (Figure 3; when 9 reaches the end of the available travel distance).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Ito (US 2005/0087234) in view of Cheek (US 4,039,033) in further view of McMurry (US 3,601,191).
Regarding Claim 6, as best understood, Ito discloses all essential elements of the current invention as discussed above except where the first threshold pressure is about 150 psi and the second threshold pressure is about 1000 psi.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for where the first threshold pressure is about 150 psi and the second threshold pressure is about 1000 psi.  Setting a pressure threshold for a check valve that only operates the valve under the specific conditions of the system in which the check valve is applied is a recognized need in the art.  Therefore it would be obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (where both the first and second threshold pressure can only come from a finite number of identified, predictable solutions chosen from a non-negative number and based on the biasing strength of the chosen springs, with a reasonable expectation of success within the field of use of the check valve since one of ordinary skill in the art would choose a spring with a biasing strength appropriate to have the pressure threshold for the needs of the check valve’s system).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753